DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, 5/2/2022, with respect to 35 U.S.C. 103 rejection(s) have been fully considered and are persuasive.  The 35 U.S.C. 103 of the claims has been withdrawn. 





Claim Objections
Claim(s) 45 and 47 is/are objected to because of the following informalities:  Claim 45 and 47 depend off of Claim 39 which has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 25-29,32-38 and 40-48 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
More specifically, Claim 25, and similarly claim 35-38, recite “a portable, self-contained intelligent shelf.”  However, after review of the specification the examiner was unable to find any recitation of “portable.”  At best the examiner references to [0089] which states: “The size of intelligent shelf 202 is configured to best fit most average sized pantries or other existing storage solutions.”  The examiner suggests to clarify the claim language/limitation with respect to positive support from the specification, i.e. “a , configured to fit existing storage solutions” in order to overcome the 35 U.S.C. 112 (pre-AIA ), first paragraph.  
Claims 24-29, 32-34, and 39-48 depend from independent Claims 25 and/or 38 respectively and inherit the 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627